Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-10, the Office notes that Applicant merely provides “Cups as in claim 1” but in claim 1 Applicant has not limited the broadest element to merely cups but rather cups, mugs or bowls.  Applicant has failed to make Applicant’s intent clear and therefore claims 2-10 are rejected based on the above.
In addition to the above, the claims 1-10 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Interpretation
The Office notes that Applicant has provided “1. Cups, mugs or bowls, which are mutually connectable, for efficiently serving drinks and food to a group of people, wherein said drinks are all kinds of beverages and said food is mostly granular food, crisps, sauces, soup or yoghurt etc., wherein said cups, mugs or bowls have a straight, staggered or tapered cylindrical shape in vertical direction, wherein said cups, mugs or bowls are provided with or without a handle, wherein, for temporary mutual connection said cups, mugs or bowls possess an integrated hook element, which hook element is integrated in the wall of the cups, mugs or bowls or which hook elements are integrated in the handle  of the cups, mugs or bowls, wherein said hook elements…”  The above is subject to the above 112 rejections.  However, in order to expedite prosecution, the Office notes that Applicant has included with or without handles.  The Office has interpreted the device as without handles and therefore any such subject matter to a handle is not required.  The Office further notes that Applicant has included an “or” statement and the subject matter prior to the or statement is required and therefore the subject matter after the statement is not required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garret (2597468).
Garret discloses:
1. Cups, mugs or bowls (figs 1-4), which are mutually connectable (capable of performing the above intended use such as connected in fig 2), for efficiently serving drinks and food to a group of people, wherein said drinks are all kinds of beverages and said food is mostly granular food, crisps, sauces, soup or yoghurt etc. (capable of performing the above intended use, such as serving and including the above contents), wherein said cups, mugs or bowls have a straight, staggered or tapered cylindrical shape in vertical direction (the Office notes the above 112 rejections as applied here and below; nevertheless, the prior art discloses the above shapes at sides such as in fig 2), wherein said cups, mugs or bowls are provided with or without a handle (10 is without a handle; see the above interpretation), wherein, for temporary mutual connection said cups, mugs or bowls possess an integrated hook element (13), which hook element is integrated in the wall of the cups, mugs or bowls (as in fig 3) or (see the above interpretation, such as the device is without a handle and includes the elements before the or statement; also note the above 112 rejections) which hook elements are integrated in the handle  of the cups, mugs or bowls, wherein said hook elements have a horizontal width Band a vertical length L, wherein the wall has a thickness d, wherein the open part  of the horizontal cross section of the hook elements has a width D wherein said width D>d, wherein said open cross section and the handle of the cups, mugs or bowls  have a curvature that corresponds with the curvature of said walls of the cups, mugs or bowls with a thickness d, wherein several cups, mugs or bowls  are connected temporarily and grouped around the circumference of one of the cups, mugs or bowls  for serving out efficiently (see the above interpretation, such as the device is without a handle and includes the elements before the or statement; also note the above 112 rejections).  

2. Cups as in claim 1, wherein a thumb holding part is provided on the handle (see the above interpretation, such as the device is without a handle and includes the elements before the or statement; also note the above 112 rejections).  

3. Cups as in claim 1, wherein said handles of the cups have a massive circular cross section or a U-shaped cross section, which U- shape is preferably vertically tapered and that an integrated hook element is provided at the top of the handles (see the above interpretation, such as the device is without a handle and includes the elements before the or statement; also note the above 112 rejections).  

4. Cups as in claim 1, wherein the colour or a combination of colours and marks of the cup is adapted to the use and taste of the company (capable of performing the above intended use, such as being adapted to have a particular color).
  
5. Cups as in claim 1, wherein the horizontal width B of said hook element is between 1/4 and 1/10 of the horizontal circumference of the cups wall, being preferably 1/8 (see the above interpretation, such as the device is without a handle and includes the elements before the or statement in claim 1; also note the above 112 rejections).  

6. Cups as in claim 1, wherein the open part of the horizontal cross section with a width D of the hook element has a measurement of about 1.1d (see the above interpretation, such as the device is without a handle and includes the elements before the or statement in claim 1; also note the above 112 rejections).  

7. Cups as in claim 1, wherein said length L of said wall integrated hook element  is between 1 and 3 times said wall thickness d, preferably 2 times (see the above interpretation, such as the device is without a handle and includes the elements before the or statement in claim 1; also note the above 112 rejections).  

8. Cups as in claim 1, wherein said cups are provided with the trademark of the beverage or the food  the cups contain (the Office notes that beverages and food are not positively claimed;  the device is fully capable of including elements related to the intended contents).  

9. Cups as in claim 1, wherein the colour of said cups can be adapted to the use and taste for each individual person (capable of performing the above intended use, such as being adapted to have a particular color).  

10. Cups as in claim 1, wherein the cups with the integrated hook elements are manufactured from glass, ceramics, plastic, metal, paper or cardboard (col. 2: 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garret.
The Office notes that Garret discloses the claimed invention above.  However, If there is any question to specific indicia or colors provided to or on the device the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify (by including any of the above features) in order to draw the users attention in order to sell a product and/or distinguishing one item from another in order that the intended contents reach their desired destination.

Potentially Allowable Subject Matter
In order to expedite prosecution, The Office suggests that Applicant cancel claims 1-10 and provide an independent claim including all of the features of figures 4-10, including but not limited to elements 11s, 2, d, 8, 6, 51, 42, 61, B, 52, 42, 12, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735